Exhibit 10.1

AMENDMENT NO. 1

TO
LOAN AND SECURITY AGREEMENT

           THIS AMENDMENT NO. 1 ("Amendment") is entered into as of September 1,
2001 by and between SYSTEMAX INC., a corporation organized under the laws of the
State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC. (formerly known as
Midwest Micro Corp.), a corporation organized under the laws of the State of
Delaware ("SMI"), GLOBAL COMPUTER SUPPLIES INC. (successor by merger to
Continental Dynamics Corp.), a corporation organized under the laws of the State
of New York ("GCS"), GLOBAL EQUIPMENT COMPANY, INC., a corporation organized
under the laws of the State of New York ("GEC"), TIGER DIRECT, INC., a
corporation organized under the laws of the State of Florida ("Tiger"), DARTEK
CORPORATION, a corporation organized under the laws of the State of Delaware
("Dartek"), NEXEL INDUSTRIES, INC., a corporation organized under the laws of
the State of New York ("NII"), MISCO AMERICA INC., a corporation organized under
the laws of the State of Delaware ("Misco"), SYSTEMAX RETAIL SALES INC., a
corporation organized under the laws of the State of Delaware ("SRS"), PAPIER
CATALOGUES, INC., a corporation organized under the laws of the State of New
York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation organized under the laws
of the State of New York ("CDS"), MILLENNIUM FALCON CORP., a corporation
organized under the laws of the State of Delaware ("MFC"), TEK SERV INC., a
corporation organized under the laws of the State of Delaware ("TSI"), B.T.S.A.,
Inc., a corporation organized under the laws of the State of New York ("BTSA")
and KEYBOARDMALL.COM INC., a corporation organized under the laws of the State
of Delaware ("KMC") (SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, SRS, PCI,
CDS, MFC, TSI, BTSA and KMC, each a "Borrower" and jointly and severally the
"Borrowers"), the lenders who are parties to the Loan Agreement, as defined
herein ("Lenders") and The Chase Manhattan Bank, as agent for the Lenders
("Agent").

BACKGROUND

           Borrowers, Lenders and Agent are parties to a Loan and Security
Agreement dated as of June 13, 2001 (as the same may be amended, supplemented or
otherwise modified from time to time, the "Loan Agreement") pursuant to which
Lenders provide Borrowers with certain financial accommodations.

           Borrowers have requested Agent and the Lenders to amend certain
provisions of the Loan Agreement to permit additional Capital Expenditures to be
made during the current fiscal year, with a corresponding reduction in the next
succeeding fiscal year, and Agent and Lenders are willing to do so on the terms
and conditions hereafter set forth.

          NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

          1. Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

          2. Amendment to Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, Section 7.6 to the Loan
Agreement is hereby amended as follows:

          (a) In clause (i), the sum "$15,000,000" is hereby amended to read
"$17,500,000"; and.

          (b) In clause (ii), the sum "$16,000,000" is hereby amended to read
"$13,500,000".


          3. Conditions of Effectiveness. This Amendment shall become effective
as of September 1, 2001, when and only when Agent shall have received four (4)
copies of this Amendment in form and substance satisfactory to Agent executed by
Borrowers and each of the Lenders.

          4. Representations and Warranties. Borrower hereby represents and
warrants as follows:

          (a) This Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrower and are enforceable
against Borrowers in accordance with their respective terms.

          (b) Upon the effectiveness of this Amendment, each Borrower hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

          (c) No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.

          (d) Borrowers have no defense, counterclaim or offset with respect to
the Loan Agreement.


          5. Effect on the Loan Agreement.

          (a) Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to "this Agreement," "hereunder," "hereof," "herein" or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.

          (b) Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

          (c) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender,
nor constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.


          6. Governing Law. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.

          7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

          8. Counterparts; Telecopied Signatures. This Amendment may be executed
by the parties hereto in one or more counterparts, each of which shall be deemed
an original and all of which taken together shall be deemed to constitute one
and the same agreement. Any signature delivered by a party via telecopier shall
be deemed to be an original signature hereto.

          IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of
the day and year first written above.

   SYSTEMAX INC.


By: /s/ Steven M. Goldschein          
Name: Steven M. Goldschein
Title: Senior Vice President

SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY, INC.
TIGER DIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
SYSTEMAX RETAIL SALES INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
KEYBOARDMALL.COM INC.


By: /s/ Steven M. Goldschein          
Name: Steven M. Goldschein
Title: Vice President


THE CHASE MANHATTAN BANK,
as Lender and as Agent


By: /s/ Donna M. DiForio          
Name: Donna M. DiForio
Title: Vice President


TRANSAMERICA BUSINESS CAPITAL CORPORATION,
as Lender and as Co-Agent


By: /s/ Michael S. Burns          
Its: Senior Vice President          


GMAC COMMERCIAL CREDIT LLC,
as Lender


By: /s/ Frank Imperato          
Its: Senior Vice President          
